DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 10/30/2020. An initialed copy is attached to this Office Action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 states the limitation of "wherein each of the at least one through-hole has a cross-sectional shape of a circle with a diameter of approximately 2-10 microns". Claim 14, from which this claim depends, states that " wherein a cross-sectional shape of each of the at least one through-hole is a circle, a square, a polygon, or an irregular shape" and fails to claim an event in which only the circle is shape. Claim 15 changes the configuration of said through-hole without any antecedent basis to do so in the claim from which it depends.

Regarding claim 16, the metes and bounds of the claim cannot be ascertained. Specifically, the limitation “wherein the at least one through-hole in each of the at least one of the one or more first light-emitting elements together has a number of more than one” is not clear. Is Applicant claiming that there are more than one through-holes? Or more than one first light-emitting elements? Or more than one of each of them? For purposes of art rejection, broadest reasonable interpretation will be exercised.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Publication CN 108461533A (hereinafter Yu).
(machine translation used for rejection)
Regarding claim 1, Yu discloses a display apparatus, comprising: a display panel, provided with an image acquisition region within a display area thereof (¶8: present invention relates to a display panel and a display device, which solve the technical problem of low accuracy of fingerprint identification on the display panel); and an image acquisition device (30’/FS) over a side of the display panel opposing to a display surface (rear surface) thereof and at a position corresponding to the image acquisition region, configured to capture an image based on lights from an outside 10/11) and a plurality of light-emitting elements (20/P) over the substrate (fig. 1- 2; ¶44), wherein the plurality of light-emitting elements comprises one or more first light-emitting elements positionally within the image acquisition region of the display panel (fig. 1 – 2; ¶44), wherein: each of at least one of the one or more first light-emitting elements comprises a non-transparent electrode (21) (¶44: plurality of first electrodes 21 , that is, a plurality of anodes, and the first electrode layer can be made of a metal material), wherein the non-transparent electrode is provided with at least one through-hole therein, configured to allow the lights from the outside pattern to pass through the display panel (fig. 2; ¶47, 53-55).

Regarding claim 6, Yu discloses all of the aforementioned limitations of claim 1. Yu also teaches wherein the image acquisition device is over a side of the substrate opposing to the non-transparent electrode (fig. 2; ¶48: fingerprint recognition sensors FS, which are arranged on the side of the first electrode layer (the first electrode 21 ) away from the pixel definition layer 30).

Regarding claim 7, Yu discloses all of the aforementioned limitations of claim 6. Yu also teaches wherein each of the one or more first light-emitting elements further comprises an organic light-emitting functional layer (20) and a first electrode (23) (fig. 2; ¶44), wherein: the first electrode is substantially transparent (¶46); the organic light-emitting functional layer (22) is between the first electrode (23) and the non-transparent 21); and the non-transparent electrode (21) is between the organic light-emitting functional layer (22) and the substrate (fig. 2).

Regarding claim 8, Yu discloses all of the aforementioned limitations of claim 7. Yu also teaches wherein the non-transparent electrode is configured to have a reflecting surface facing the organic light-emitting functional layer (¶44: first electrode layer can be made of a metal material. Thus, the electrode is inherently reflective because it is made of metal).

Regarding claim 9, Yu discloses all of the aforementioned limitations of claim 7. Yu also teaches wherein the non-transparent electrode comprises a first electrode sub-layer and a second electrode sub-layer, wherein: the first electrode sub-layer is between the second electrode sub-layer and the substrate; and the second electrode sub-layer has a reflective surface facing the organic light- emitting functional layer (fig. 2; ¶44: An electrode layer is disposed on the side of the thin film transistor array away from the base substrate 11, and includes a plurality of first electrodes 21… first electrode layer can be made of a metal material. Thus, the electrode is inherently reflective because it is made of metal).

Regarding claim 12, Yu discloses all of the aforementioned limitations of claim 1. Yu also teaches wherein a number of the at least one of the one or more first light-emitting elements is more than one, wherein: the non-transparent electrode in each of the at least one of the one or more first light-emitting elements is integrated with one each first electrode 21 corresponds to a light-emitting pixel P, and each first electrode 21 of the display panel is located in the first electrode layer, and the first electrode 21 is located in the first electrode layer. An electrode layer is disposed on the side of the thin film transistor array away from the base substrate 11 , and includes a plurality of first electrodes 21).

Regarding claim 14, Yu discloses all of the aforementioned limitations of claim 1. Yu also teaches wherein a cross-sectional shape of each of the at least one through-hole is a circle, a square, a polygon, or an irregular shape (¶56: the through hole is set to be circular, square, diamond or irregular shape, etc., and its projection on the base substrate is correspondingly circular, Square, diamond or irregular shape).

Regarding claim 15, Yu discloses all of the aforementioned limitations of claim 14. Yu also teaches wherein each of the at least one through-hole has a cross-sectional shape of a circle with a diameter of approximately 2-10 microns (¶56-57: the diameter of the through hole is set to be greater than or equal to 1 micrometer and less than or equal to 5 micrometers, wherein, for a circular through hole, the diameter of the through hole refers to the inner diameter of the hole, and for through holes of other shapes, The diameter of the through hole refers to the maximum inner diameter of the hole).

Regarding claim 16, Yu discloses all of the aforementioned limitations of claim 1. Yu also teaches wherein the at least one through- hole in each of the at least one of the one or more first light-emitting elements together has a number of more than one, and is multiple holes).

Claim 21 is rejected as applied to claim 1 above. The method steps as claimed would have been implied by the apparatus of Yu.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yu.
Regarding claim 13, Yu discloses all of the aforementioned limitations of claim 1. In a separate embodiment, Yu also teaches wherein a number of the at least one of the one or more first light-emitting elements is more than one, wherein: the non-transparent electrode in each of the at least one of the one or more first light-emitting elements is the first slit S1 is located at the first electrode 21A, and the second slit S2 is located at the first electrode 21A. The first electrode 21B, the first slit S1 and the second slit S2 are located at different electrodes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the embodiments of Yu and have separated electrodes to increase accuracy of the sensor and avoid increasing the thickness of the display panel. 

Claim 2 – 5 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Forrest et al. (US 2004/0031965).
Regarding claim 2, Yu discloses all of the aforementioned limitations of claim 1. Yu fails to explicitly disclose wherein the image acquisition device is over a side of the non-transparent electrode opposing to the substrate.
	In the same field of endeavor, Forrest teaches a configuration a photonic IC with photodetector and transparent LED wherein the photodetector 180 is located on the side of the electrode (120) that is opposite to the substrate (110) (fig. 1; ¶26). In light of the teaching of Forrest, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use Forrest’s configuration in Yu’s system because an artisan of ordinarily skill would recognize that this would result in a backside emitting device capable of brightness detection.

Regarding claim 3, Yu in view of Forrest et al. discloses all of the aforementioned limitations of claim 1. Yu also teaches wherein each of the one or more first light-emitting elements further comprises an organic light-emitting functional layer (20) and a 23) (fig. 2; ¶44), wherein: the first electrode is substantially transparent (¶46); the organic light-emitting functional layer (22) is between the first electrode (23) and the non-transparent electrode (21) and Forrest teaches the first electrode (140 or 120) is between the substrate (110) and organic light-emitting functional layer (180).

Regarding claim 4, Yu in view of Forrest et al. discloses all of the aforementioned limitations of claim 3. Yu also teaches wherein each of the one or more first light-emitting elements further comprises a thin film transistor (T) over the substrate (¶42), wherein: one of a drain (D) electrode or a source (S) electrode of the thin film transistor is electrically connected with the first electrode such that the thin film transistor can control a light-emitting state of the each of the one or more first light-emitting elements (¶42, 44).

Regarding claim 5, Yu in view of Forrest et al. discloses all of the aforementioned limitations of claim 4. Yu also teaches wherein the thin film transistor comprises a gate (G) electrode and an active layer (A), wherein: the gate electrode is non-light-transmitting and is between the active layer and the organic light-emitting functional layer (fig. 2; ¶42, 44).

Regarding claim 17, Yu discloses all of the aforementioned limitations of claim 1. Yu also teaches wherein: the image acquisition device is configured to convert optical signals derived from the lights from the outside pattern into electrical signals (¶14, 40, 51). Yu fails to explicitly disclose the display apparatus further comprises a control chip, 
	In the same field of endeavor, Forrest teaches a configuration for a photonic IC with photodetector and transparent LED wherein the photodetector 180 is located on the side of the electrode (120) that is opposite to the substrate (110) that has a control circuit on the same substrate as the OLED (¶52, 57). In light of the teaching of Forrest, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use Forrest’s configuration in Yu’s system because an artisan of ordinarily skill would recognize that this would result in a more compact device.

Regarding claim 18, Yu in view of Forrest et al. discloses all of the aforementioned limitations of claim 17. Forrest also teaches further comprising a circuit board, wherein the control chip is electrically coupled to the image acquisition device via the circuit board (¶52, 57).

Regarding claim 19, Yu in view of Forrest et al. discloses all of the aforementioned limitations of claim 18. Forrest also teaches wherein: the circuit board is further electrically connected to a circuit in the display panel; and the control chip is further configured to control a display function of the display panel (¶52-54, 57).

Regarding claim 20, Yu in view of Forrest et al. discloses all of the aforementioned limitations of claim 18. The combination also teaches wherein the circuit board is a flexible circuit board (Yu ¶42; Forrest ¶29, 52-54, 57).
Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Zhao (US 2020/0066816).
Regarding claim 10, Yu discloses all of the aforementioned limitations of claim 9. Yu fails to explicitly disclose wherein the first electrode sub-layer comprises an electrode material with a high work function value.
	In the same field of endeavor, Zhao teaches a configuration for a display with an imager sensor wherein the first sub-pixel electrode 31, the second sub-pixel electrode 32, and the third sub-pixel electrode 33 are formed as transparent electrodes, the first sub-pixel electrode 31, the second sub-pixel electrode 32, and the third sub-pixel electrode 33 can be form of indium tin oxide (ITO), indium zinc oxide (IZO), zinc oxide (ZnO), indium oxide (In.sub.2O.sub.3), indium gallium oxide (IGO), or aluminum zinc oxide (AZO) (¶34-35). In light of the teaching of Zhao, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use Zhao’s configuration in Yu’s system because an artisan of ordinarily skill would recognize that this would result in better conductivity.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698